Citation Nr: 1030761	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for traumatic arthritis of 
the left ankle

3.  Entitlement to service connection for loss of vision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to December 
1964 and September 1965 to October 1967 and on additional periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) thereafter from 1973 to 1993.    

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

The Veteran was scheduled for a hearing before the Board at the 
RO in June 2007 pursuant to his request.  After he failed to 
report, the Veteran requested it be re-scheduled for some time 
after October 15, 2007.  A hearing was re-scheduled for October 
16, 2007, and the Veteran again failed to report.  Thereafter, he 
made a request in 2009 to reschedule his hearing .  The request 
was not made within 15 days of the scheduled hearing date and did 
not show good cause for the failure to report.  See 38 C.F.R. 
§ 20.702 (2009).  Accordingly, the Board finds that the request 
for a hearing has been withdrawn.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further action 
is required on your part.


REMAND

In his July 2010 presentation to the Board, the Veteran's 
representative requested that the claims for service connection 
be remanded to afford the Veteran a VA examination to determine 
if pertinent disability was incurred during military duty.  The 
record reflects an April 1989 service treatment report indicating 
the Veteran turned his left ankle while on ACDUTRA three weeks 
prior thereto.  The assessment was a Grade One or Two ankle 
sprain, and treatment included an ace bandage.  Records do not 
definitively demonstrate whether the Veteran was on ACDUTRA at 
the time of the described ankle injury, but as indicated above, 
if the Veteran has disability due to an injury sustained while on 
INACTDRUA, service connection may be granted for such disability.  
As such, and given competent medical evidence of record linking 
current traumatic arthritis of the left ankle to in-service ankle 
trauma in the form of a June 2004 private medical opinion, the 
Board finds that the VA examination requested by the Veteran's 
representative is necessary in order to fulfill the duty to 
assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
 
The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  
ACDUTRA includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
INACDUTRA includes duty (other than full-time duty) performed by 
a member of the National Guard of any State, under 32 U.S.C. §§ 
316, 502, 503, 504, or 505, or the prior corresponding provisions 
of law.  38 C.F.R. § 3.6(d)(4).  

The September 1967 separation examination from the Veteran's 
second period of active duty showed borderline elevated diastolic 
blood pressure of 88.  Thereafter, service treatment reports 
coincident with reserves duty reflected blood pressure of 138/88 
in October 1983, 140/86 in December 1985, 126/86 in November 
1987, and 150/92 in September 1993.  

With respect to the claim for service connection for loss of 
vision, the Veteran's representative noted that the RO had found 
evidence of a congenital eye defect and that the issue had to be 
remanded to clarify whether the Veteran's vision loss was due to 
an in-service injury, separate and apart from a congenital 
defect.  Reports from active duty do reflect a congenital defect, 
bilateral lateral gaze nystagmus.  They also reflect treatment 
for a foreign body retained in the left eye in October 1963.  A 
report from treatment a clinic at the naval hospital at the 
Patuxent River, MD facility dated December 14, 1983, reflects 
treatment for trauma to the left eye with an assessment of mild 
iritis and a topical infection.  

The Veteran's service personnel reports reflect numerous periods 
of ACDUTRA and/or INACDUTRA thru 1993, but do not specify the 
exact periods of time the Veteran was on ACDUTRA and/or 
INACDUTRA.   

For the reasons stated above, this case is REMANED for the 
following development:

1.  An appropriate official at the RO 
should contact the Veteran's reserve unit, 
the state adjutant general's office and/or 
the National Personnel Records Center to 
determine the appellant's actual periods of 
ACDUTRA and INACDUTRA while in Reserves.  
The RO should make every meaningful effort 
to obtain this information from appropriate 
sources, to include contacting the 
appellant for any documentation of such 
service he may have in his possession.  If 
the RO is not able to determine the periods 
of ACDUTRA and INACDUTRA, all efforts to 
obtain this information should be 
documented in writing.  

2.  Following the completion of the above, 
if it is determined that disability due to 
injury first occurred during a period of 
INACDUTRA or disability due to injury or 
disease first manifested during a period of 
ACDUTRA, the appellant should be afforded a 
VA examination to determine whether 
pertinent disability had its onset, 
increased in severity or is otherwise 
related to service.

3.  Thereafter, the claims that have been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claims, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


